                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


STERLING NATIONAL BANK,

                 Plaintiff and
        Counterclaim Defendant,        Case No. 16 C 9009

            v.                         Judge Harry D. Leinenweber

BERNARD N. BLOCK, Trustee,
et al.,

              Defendants and
     Counterclaim Plaintiffs.



                     MEMORANDUM OPINION AND ORDER

     Defendants Bernard N. Block, et al.’s Motion for Pre- and

Post-Judgment Interest (Dkt. No. 177) is denied and Defendants’

Motion for Costs (Dkt. No. 176) is granted in part and denied in

part.

                            I.    BACKGROUND

     In addition to briefly reciting the relevant facts here, the

Court incorporates the facts set forth in its earlier ruling,

Sterling Nat’l Bank v. Block, No. 16 C 9009, 2019 WL 2491642, at

*1 (N.D. Ill. June 14, 2019). Defendants (the “Sellers”) sold their

company, Damian, to Sterling National Bank (“Sterling”) pursuant

to a stock purchase agreement (SPA). Sterling agreed to pay $25

million to purchase Damian, $2 million of which Sterling would

place into an escrow account for future indemnification claims
under the SPA. In the SPA, the Sellers represented to Sterling

that they were providing a full and accurate picture of Damian’s

finances, liabilities, and obligations.

     After the Damian acquisition closed, Sterling discovered an

allegedly improper scheme in which Damian overcharged its clients

for years. Sterling then invoked the SPA’s indemnification clause

and requested that the Sellers use the money in escrow to indemnify

Sterling for its losses resulting from the alleged scheme. The

Sellers refused to indemnify Sterling, and Sterling sued, arguing

that the Sellers’ failure to disclose this scheme and to indemnify

constituted a breach the SPA. The parties cross-moved for summary

judgment, and in June of 2019, this Court entered summary judgment

for the Sellers. The Court held that it need not resolve whether

the Sellers breached the SPA by making false representations and

warranties, because Sterling failed to give timely notice of its

indemnification claim, forfeiting its rights to indemnification,

its sole remedy for claims arising under the SPA. See Sterling,

2019 WL 2491642, at *5. The Court entered final judgment on

liability on June 14, 2019, before reaching a conclusion on the

appropriate remedy or damages for the Sellers. The Sellers now

move for pre- and post-judgment interest under Federal Rule of

Civil Procedure 59(e), and for costs under Rule 54(d).




                              - 2 -
                          II.    PREJUDGMENT INTEREST

                                 A.   Timeliness

     A motion for prejudgment interest filed after entry of final

judgment is considered under Federal Rule of Civil Procedure 59(e)

as a motion to alter or amend judgment.                 Osterneck v. Ernst &

Whinney, 489     U.S.     169,   175–78    (1989);   First    State   Bank     of

Monticello v. Ohio Cas. Ins. Co., 555 F.3d 564, 572 (7th Cir.

2009). The Supreme Court reasoned that prejudgment interest “is an

element of [the plaintiff’s] complete compensation,” and that it

is therefore “intertwined in a significant way with the merits of

the plaintiff’s primary case as well as the extent of his damages.”

Osterneck, 489 U.S. at 176. However, Rule 59(e) motions are “not

appropriately used to advance arguments or theories that could and

should   have   been    made     before   the   district   court    rendered    a

judgment.” Miller v. Safeco Ins. Co. of Am., 683 F.3d 805, 813

(7th Cir. 2012) (noting that district courts should use their

discretion under Rule 59(e) to award pre-judgment interest when

such an award would “fix[] an error that… slipped into the case”).

     Sterling argues that the Sellers’ request for prejudgment

interest is untimely because they failed to request such relief in

their motion for summary judgment. Sterling claims that the Sellers

“moved   for    summary     judgment,     but   never    sought    pre-judgment

interest,” nor “request[ed] pre-judgment interest as part of their


                                      - 3 -
defense in their Answer.” (Pl.’s Resp. at 3, Dkt. No. 183.)

Contrary to Sterling’s assertion, a brief review of the record in

this case reveals that the Sellers clearly stated their intent to

seek pre-judgment interest. Counts I, II, and IV of the Sellers’

counterclaims stated that the Sellers are seeking pre- and post-

judgment interest. (See Answer ¶¶ 32, 39, 53, Dkt. No. 20.)              Soon

after the Sellers filed their counterclaims, counsel for Sterling

raised this issue in court:

     [T]here is a counterclaim filed in the case. … The
     response we got back was, “Well, we think you owe us the
     money plus interest at 12 percent.” There’s a debate
     over the interest rate. … If they give us the wiring
     instructions, at the very least, the principal can be
     paid. We can fight about the interest rate at a later
     time…

(Tr. Dec. 7, 2016.) The Sellers raised their intent to seek

interest again in a motion that was later argued in court. (Mot.

for Add. Dep. ¶ 1, Dkt. No. 55 (“Sellers filed a counterclaim and

are seeking damages in the amount of $2,000,000… plus interest.”).)

This is not a case where the prevailing party raised the issue of

prejudgment interest “for the first time in a Rule 59(e) motion,

after summary judgment was entered.” First State Bank of Monticello

v. Ohio Cas. Ins. Co., 555 F.3d 564, 572 (7th Cir. 2009).

     Additionally,   the    Court     briefly    addressed   the   matter    of

prejudgment   interest     in   its    summary    judgment    opinion.      See

Sterling, 2019 WL 2491642, at *6-7. After denying summary judgment

                                    - 4 -
to Sterling on all counts in its Complaint because it is not

entitled to indemnification, the Court noted that the Sellers had

asserted four counterclaims in their Answer. The Court found that

the Sellers had only clearly moved for summary judgment on their

request for a judgment declaring that: (a) Sterling is not entitled

to indemnification from the escrow; (b) Sterling’s December 11,

2015, letter to the escrow agent in which Sterling invoked the

indemnity clause is void; (c) Sellers are entitled to the money

held in escrow; and (d) the Sellers are entitled to prejudgment

and post-judgment interest at the rate of 12% annum. Id. at *7.

The Court held that a declaration regarding (a), that Sterling is

not entitled to indemnification, would be redundant given that the

Court had already granted summary judgment in the Sellers’ favor

on this issue. Because the Sellers’ summary judgment motion and

briefing only argued the substance of (a), the Court declined to

enter a declaratory judgment on issues (b), (c), and (d). Id.

     Ideally the Sellers would have more explicitly re-stated

their request for prejudgment interest in their motion for summary

judgment, rather than incorporating it by reference to their

request for “summary judgment on their Counterclaim.” (Defs.’ Mot.

for Summary J. at 2, Dkt. No. 128.) However, even if they had, a

full briefing of pre-judgment interest at that point would have

been premature. See Chicago Imp., Inc. v. Am. States Ins. Co., No.



                              - 5 -
09 CV 2885, 2016 WL 4366494, at *2 (N.D. Ill. Aug. 16, 2016)

(“While arguments presented for the first time in a Rule 59(e)

motion ordinarily are deemed forfeited, the grant or denial of

prejudgment interest is an exception to this general rule because

elsewise parties would be required to put the cart before the horse

and argue about prejudgment interest before the underlying issues

of liability and damages have been resolved.”). Therefore, the

Court finds the Sellers’ motion for prejudgment interest timely.

Under Rule 59(e), the Court has reconsidered its decision to treat

the Sellers’ arguments for prejudgment interest as waived, and

will now assess whether, and to what extent, prejudgment interest

is appropriate.

                  B.   Exclusive Remedy under the SPA

     Illinois law governs the parties’ dispute over whether the

Sellers are entitled to prejudgment interest. See Travelers Ins.

Co. v. Transp. Ins. Co., 846 F.2d 1048, 1053 (7th Cir. 1988)

(courts apply state law to an award of prejudgment interest in

diversity suits). Under Illinois law, “the general rule is that

prejudgment   interest   cannot   be   awarded   unless   by   statute   or

agreement of the parties.” In re Air Crash Disaster Near Chicago,

Illinois, on May 25, 1979, 644 F.2d 633, 638 (7th Cir. 1981). The

relevant statute is the Illinois Prejudgment Interest Act (the

“Act”), which grants interest of 5% per year for all moneys after


                                  - 6 -
they become due on any… instrument of writing… and on money

withheld by an unreasonable and vexatious delay of payment.” W.

Bend Mut. Ins. Co. v. Procaccio Painting & Drywall Co., 794 F.3d

666, 680 (7th Cir. 2015) (citing 815 ILCS 205/2).

     Sterling argues that the Sellers cannot recover prejudgment

interest under the Act because they waived the right to pursue

statutory prejudgment interest by entering into the SPA. Sterling

derives this argument from Section 8.09 of the SPA, which contains

two relevant portions. The first identifies indemnification as the

sole remedy for claims arising out of the SPA:

     [The] sole and exclusive remedy with respect to any and
     all claims… for any breach of any representation,
     warranty, covenant, agreement or obligation set forth
     herein or otherwise relating to the subject matter of
     this Agreement, shall be pursuant to the indemnification
     provisions…

(SPA § 8.09 (the “exclusive remedy provision”), Ex. A to Pl.’s

Resp., Dkt. No. 183-1.) Section 8.09 also includes a broad waiver

of   any   rights   parties   may   have   had   outside   the   SPA’s

indemnification procedures:

     [E]ach party waives, to the fullest extent permitted under
     Law, any and all rights… for any breach of any representation,
     warranty, covenant, agreement, or obligation set forth herein
     or otherwise relating to the subject matter of this Agreement
     it may have against the other parties hereto… arising under
     or based upon any Law except pursuant to the indemnification
     provisions…

(Id. (the “waiver provision”).)

                                - 7 -
       Contract interpretation “starts with the language of the

agreement, which must not be interpreted in a way contrary to

the plain, obvious, and generally accepted meaning of its terms.”

Asta, L.L.C. v. Telezygology, Inc., 629 F. Supp. 2d 837, 843 (N.D.

Ill.    2009)   (citing        Illinois       law).      Courts     interpret     written

contracts “according to the conventional meaning of their terms,

that is, literally.” Bank of Am., N.A. v. Moglia, 330 F.3d 942,

946 (7th Cir. 2003). This is “especially appropriate in the case

of a negotiated contract involving substantial stakes between

commercially sophisticated parties… who know how to say what they

mean and have an incentive to draft their agreement carefully.”

Id.

       According      to   the    Sellers,     because       Section 8.09        does    not

mention   pre-judgment         interest,      or    what     to    do    when   one    party

“improperly     block[s]         disbursement       of   the      escrow”     funds,    that

section   is    too    vague      to   constitute        a   waiver      of   pre-judgment

interest in this context. (Defs.’ Reply at 7, Dkt. No. 188.) The

Sellers   are    correct         in    that   the     SPA    does       not   specifically

contemplate what to do if the buyer makes an indemnification claim

on the escrow amount, preventing release of the escrow amount to

the seller, and then the buyer’s indemnification claim fails in

litigation because it was untimely. However, the SPA need not

predict every scenario to which § 8.09 might apply. It is clearly



                                          - 8 -
written to apply to every legal dispute arising out of the contract

other than circumstances involving fraud, criminal activity, or

intentional misconduct. (See SPA § 8.09.)

       The Sellers argue that “prejudgment interest could not have

been    waived   because    there     is   no    evidence    that    the   parties

anticipated this kind of claim.” (Defs.’ Reply at 7.) The Seventh

Circuit    has   noted    that   Illinois       courts    consistently     enforce

waivers “[w]hen they are clear and unambiguous.” Chrysler Credit

Corp. v. Marino, 63 F.3d 574, 577 (7th Cir. 1995). Before a party

is deemed to have “waived or relinquished a right or remedy

available to it under law, a clear and distinct manifestation of

such an intent must be found.” Am. Nat. Bank & Tr. Co. of Chicago

v. K-Mart Corp., 717 F.2d 394, 398 (7th Cir. 1983). However, in

this case, Section 8.09 explicitly states that indemnification is

the exclusive remedy available to the parties. See id. (holding,

in landlord-tenant dispute, that the lease did not provide the

exclusive remedies available to the tenant because the lease did

not     “state   that     remedies     provided      in     the     contract   are

mandatory, nor does it indicate, expressly or impliedly, that

those    remedies   are    to    be   exclusive”).       Section    8.09   clearly

forecloses all remedies for breach of contract if the Sellers do

not follow the SPA’s indemnification procedures. This is the

standard the Sellers urged the Court to hold Sterling to in ruling



                                      - 9 -
on liability, despite the fact that the SPA does not specify what

the available remedies are if Sterling discovers that Damian

overcharged its customers. The Sellers must be held to the same

standard now. The “breadth of a contractual provision need not

detract from the clarity of its meaning.” Chicago Tribune Co. v.

N.L.R.B., 974 F.2d 933, 937 (7th Cir. 1992).

     A further indication that the parties anticipated “this kind

of claim”—in which the Sellers seek prejudgment interest from

Sterling—is   SPA    § 8.03.     Section    8.03   specifies   that    Sterling

“shall indemnify” the Sellers and “shall pay and reimburse each of

them for any and all Losses incurred or sustained by, or imposed

upon, the [Sellers] based upon, arising out of, with respect to or

by reason of: any breach or non-fulfillment any covenant, agreement

or obligation to be performed by [Sterling] under the SPA.” (SPA

§ 8.03 (emphasis added).) The SPA defines “losses” as “all losses,

damages, liabilities, deficiencies, Actions, judgments, interest,

awards, penalties, fines, or out of pocket third party costs or

expenses of whatever kind… ” (SPA at 6 (emphasis added).) Because

prejudgment interest is a “loss” within the meaning of § 8.03, the

Sellers would have been able to seek prejudgment interest had they

followed the SPA’s indemnification procedures.

     To preserve their ability to seek prejudgment interest, the

Sellers   would     have   had    to     give   Sterling   notice     of   their



                                       - 10 -
indemnification claim either “reasonably promptly” or no later

than 10 days after the Sellers became aware of their claim. (See

SPA § 8.05(c).) The first $1 million from escrow was due to the

Sellers on December 31, 2015, and the second $1 million was due 18

months after closing (which occurred on February 27, 2015). (See

SPA    § 2.02(b).)     By   making       an   indemnification       claim,     Sterling

prevented the release of the funds from the escrow account to the

Sellers. (Id.) Sterling invoked the indemnity clause for the full

$2 million in escrow on December 11, 2015. The Sellers began to

experience loss of interest on December 31, 2015, the day they

would have otherwise received their first $1 million. To avoid

forfeiting their ability to recover lost interest, the Sellers

would have had to notify Sterling of their indemnification claim

by December 21, 2015—ten days after they became aware that Sterling

made    an   indemnification            claim.    (See     SPA     § 8.05(c).)    This

interpretation does not render an absurd result. See Bank of Am.,

N.A.    v.   Moglia,    330      F.3d    942,    946     (7th    Cir.    2003)   (“Even

sophisticated lawyers and businessmen sometimes stumble in their

use of language… or fail to anticipate contingencies that may make

the language of the contract yield absurd results if it is read

literally, and if these circumstances are evident to the court the

contract     will   not     be    interpreted      literally.”).         The   Sellers’

obligation     to    make    an    indemnification         claim    in    response   to



                                         - 11 -
Sterling’s indemnification claim is onerous, but it is not absurd.

Section 8.09 is clear that following the SPA’s indemnification

procedures is the only way to pursue remedies under the SPA, and

the parties explicitly waived any remaining statutory right to

prejudgment interest that they may have had.

     The Sellers point to a similar case from the Southern District

of New York, in which the parties entered into a merger agreement,

which stated that indemnification rights under the agreement were

the “sole and exclusive remedies.” See Katzman v. Helen of Troy

Texas Corp., No. 12 CIV. 4220, 2013 WL 1496952, at *4 (S.D.N.Y.

Apr. 11, 2013). Seventeen months after closing, the acquirer

“improperly block[ed] release of nearly $9.4 million in escrow

funds.” The court observed that because the escrow fund “was

designed for a distinct purpose[:]… to compensate [acquirer] for

later-discovered breaches by [the seller] of its representations

in the Merger Agreement,” a claim for prejudgment interest by the

seller   against   the   buyer   was   in   “waters   uncharted   by   [the]

agreement.” Id. at *5-6. As there was “no indication in the

[agreement]… that the parties ever anticipated a controversy of

this nature,” the Court found that the exclusive remedies provision

in the agreement did not prevent the seller from seeking statutory

prejudgment interest. Id.




                                  - 12 -
     However, unlike the agreement at issue in Katzman, the SPA

does indicate that the parties anticipated a controversy in which

the buyer, Sterling, would have to indemnify the Sellers. SPA

§ 8.03, titled “Indemnification by Buyer,” clearly contemplates

the possibility. Additionally, SPA § 8.06, which concerns the

accumulation of interest once an indemnifying party fails to pay

for losses in certain circumstances, reinforces the notion that

either Sterling or the Sellers could ultimately be liable for

payments   under   the   indemnification   provisions.   Section   8.06

states, “[o]nce a Loss is agreed to… or finally adjudicated to be

payable… the Indemnifying Party shall satisfy its obligations… by

wire transfer of immediately available funds from the Sellers or

the Buyer, as the case may be.” (SPA § 8.06 (emphasis added).)

     Two other contractual provisions support the conclusion that

the SPA does not allow parties to seek statutory prejudgment

interest independent of making an indemnification claim. First,

the parties’ Escrow Agreement provides a mechanism for the money

in escrow to gain interest. (See Escrow Agreement at 1, 13, Ex. B

to Pl.’s Resp., Dkt. No. 183-2.) The Escrow Agreement authorizes

the escrow agent to invest the escrow amount “pursuant to joint

written instructions signed by” the Sellers and Sterling. (Id. at

13.) Sterling contends, and the Sellers do not dispute, that the

Sellers never made any effort to instruct the escrow agent to



                                - 13 -
invest the escrow amount. Allowing the Sellers to obtain statutory

prejudgment interest on the escrow amount now would render both

SPA § 8.09 and the Escrow Agreement superfluous. Second, SPA § 8.06

specifies that the indemnifying party must pay a 12% interest rate

on a loss that (1) the indemnifying party “agrees to,” or (2) is

“finally   adjudicated       to   be    payable”    in      a   “non-appealable

adjudication.” (See SPA § 8.06.) The fact that the SPA provides a

process for the parties to recover post-judgment interest while

being   silent   on   prejudgment      interest    indicates     that   the   SPA

precludes recovery of statutory prejudgment interest.

     The   Sellers    also    contend    that     SPA   §   10.09   blocks    the

application of SPA § 8.09 to their prejudgment interest claim,

because Section 10.09 requires waivers to “expressly identify”

what is being waived. But Section 10.09, titled “Amendment and

Modification; Waiver,” is not related to Section 8.09. Section

10.09 outlines the parties’ ability to waive provisions of the

SPA. It states that no waiver of any SPA provision shall be

effective “unless explicitly set forth in writing and signed by

[the parties].” (SPA § 10.09.) A waiver of one SPA provision will

not operate to waive any other SPA provision unless such other

provision is “expressly identified.” (Id.) Section 10.09 does not

modify or add additional requirements to Section 8.09, in which




                                    - 14 -
parties waive all remedies and rights other than indemnification.

This argument fails.

     Finally, the Sellers argue that SPA § 8.09’s exceptions for

intentional misconduct apply to this case. The SPA provides that

indemnification is the “sole and exclusive remedy” for all claims

“other   than   claims    arising   from     fraud,   criminal    activity   or

intentional misconduct.” (SPA § 8.09.) The parties’ waiver of “any

and all rights, claims and causes of action” does not apply to

“any remedy on account of any party’s fraudulent, criminal or

intentional misconduct.” (Id.) The Sellers contend that Sterling’s

December 11, 2015 letter, in which it gave notice to the escrow

agent that it was making an indemnification claim for the full $2

million in escrow, was intentional misconduct because “Sterling

knew or should have known that it had no claim to the funds in the

escrow.” (Defs.’ Reply at 6.) This Court held that Sterling’s

notice was untimely under SPA § 8.05, freeing the Sellers of their

obligation to indemnify. Sterling, 2019 WL 2491642, at *6. However,

late notice is different from intentional misconduct. The Sellers

have not established any facts that would indicate Sterling’s late

notice was anything other than a faulty reading of its obligations

under the SPA. And the fact that Sterling made a claim for the

full $2 million in escrow, when the Sellers contend that in fact

Sterling   would   only    have   been   able   to    recover    approximately



                                    - 15 -
$700,000, is insufficient to establish intentional misconduct.

Thus, this argument fails. The Sellers cannot recover prejudgment

interest.

                  III.   POST-JUDGMENT INTEREST

     The Sellers urge that they are entitled to post-judgment

interest on the $2 million in escrow beginning on June 14, 2019,

the date of the Court’s summary judgment opinion. Civil litigants

who win money judgments in district courts are entitled to post

judgment interest. Pace Commc’ns, Inc. v. Moonlight Design, Inc.,

31 F.3d 587, 591 (7th Cir. 1994). 28 U.S.C. § 1961 provides that

“[i]nterest shall be allowed on any money judgment in a civil case

recovered in a district court.” 28 U.S.C. § 1961. The statutory

rate for post-judgment interest is the weekly average one-year

constant maturity Treasury Yield for the calendar week preceding

the date of the judgment. Id. Parties can contract around the

statutory post-judgment interest rate. See Cent. States, Se. & Sw.

Areas Pension Fund v. Bomar Nat., Inc., 253 F.3d 1011, 1020 (7th

Cir. 2001) (“It is well established that parties can agree to an

interest rate other than the standard one contained in 28 U.S.C.

§ 1961.”). Sterling argues that SPA § 8.06 displaces the statutory

post-judgment interest regime. Section 8.06 specifies that the

indemnifying party must pay a 12% interest rate on a loss that (1)

the indemnifying party “agrees to,” or (2) is “finally adjudicated



                              - 16 -
to   be   payable”   in    a   “non-appealable    adjudication.”      (See   SPA

§ 8.06.)    Interest      begins     to   accumulate   five   days   after   the

indemnifying party fails to pay after either agreeing to pay or

receiving a non-appealable adjudication. (Id.)

      The parties dispute whether SPA § 8.06 displaces 28 U.S.C.

§ 1961, and if so, whether a “non-appealable decision” has taken

place. The answer to this problem can be simplified into two

conclusions: the Sellers are not entitled to either statutory or

contractual post-judgment interest because (1) 28 U.S.C. § 1961

requires a “money judgment,” and (2) Section 8.06 of the SPA

requires a “non-appealable adjudication,” neither of which the

Sellers have.

      First, the Court’s June 14, 2019 summary judgment opinion is

not a money judgment. The Seventh Circuit has not defined “money

judgment.”    The    Ninth     and   Third   Circuit   have   defined   “money

judgment” in the 28 U.S.C. § 1961 context as requiring: (1) “an

identification of the parties for and against whom judgment is

being entered,” and (2) “a definite and certain designation of the

amount which plaintiff is owed by defendant.” Ministry of Def. &

Support for the Armed Forces of the Islamic Republic of Iran v.

Cubic Def. Sys., Inc., 665 F.3d 1091, 1101 (9th Cir. 2011) (citing

Eaves v. Cty. of Cape May, 239 F.3d 527, 534 (3d Cir. 2001)). This

definition accords with prior Seventh Circuit interpretations of



                                      - 17 -
the meaning of “money judgment” in § 1961. In EEOC v. Gurnee Inns,

Inc., 956 F.2d 146 (7th Cir.1992), the Seventh Circuit considered

a § 1961 post-judgment interest award pegged to a district court

order   that    the   defendant   pay   specified   sums   to    a   number   of

employees, “less appropriate payroll deductions.” Id. at 147. The

court concluded that this order was a “money judgment,” stating,

“the awards did not lose their character as sums certain simply

because they were subject to the mechanical task of computing the

payroll deductions.” Id. at 149. In Disney v. Pritzker, 411 F.2d

658 (7th Cir. 1969), the Seventh Circuit found a § 1961 interest

award was properly based on a “money judgment” when the judgment

stated: “‘It Is Further Ordered and Decreed that defendants pay or

cause to be paid to plaintiffs the sum of $56,953.56.” Id. at 659.

The judgment gave the defendants two options: (1) pay plaintiffs

that sum directly, or (2) let the Treasurer of the United States,

which was holding that sum for defendants pending proceedings in

a different tribunal, release the money to plaintiffs. Id. The

court held that such an order is a “money judgment” because

“regardless of the route taken by defendants, plaintiffs were

recovering on the money judgment awarded in the decree.” Id at

660.    Thus,   Seventh   Circuit   precedent   indicates       that   a   money

judgment must contain a definite designation of the amount that

the prevailing party is owed.



                                    - 18 -
       Count VIII of Sterling’s Complaint asserted that the Sellers

breached the SPA by not indemnifying Sterling for the losses it

incurred due to the alleged overcharging scheme. The Court’s June

14, 2019 opinion entered summary judgment in the Sellers’ favor on

Count VIII. Sterling, 2019 WL 2491642, at *6. The Court held that

Sterling failed to give prompt notice of its indemnification claim

as    required    by     the   SPA,    relieving          the    Sellers       of    their

indemnification obligations. Id. Because indemnification is the

sole and exclusive remedy under the SPA, the Court denied summary

judgment on the remainder of Sterling’s claims. Id. The Court noted

that though the Sellers had included several counterclaims in their

Answer, they did not present affirmative arguments for summary

judgment   on    their    counterclaims        in   their       Motion    for       Summary

Judgment. For that reason, and because the Court had already

established that the Sellers were not liable for Sterling’s losses,

the   Court    denied    summary      judgment      for    the    Sellers      on    their

counterclaims as moot and redundant. The Court did not determine

a    certain    amount   of    money    that     Sterling        owes    the    Sellers.

Therefore, the Court’s opinion was not a money judgment. See Merk

v. Jewel Food Div., Jewel Companies, Inc., No. 85 C 7876, 1994 WL

247119, at *2 (N.D. Ill. June 6, 1994) (holding that the Court’s

opinion granting “plaintiffs’ motion for entry of judgment on all

issues of liability” was not a money judgment under 28 U.S.C.



                                       - 19 -
§ 1961 because there had been no decision on the issue of damages

and the amount of damages were not “sufficiently ascertainable” at

the time of the judgment).

     Second, the Court’s summary judgment order is not “non-

appealable” per SPA § 8.06. Indeed, Sterling has already appealed

that order to the Seventh Circuit. The Sellers have not identified,

and the Court cannot conceive of, any reason why the Court should

not enforce SPA § 8.06 according to its unambiguous terms. Thus,

the Sellers are not eligible for post-judgment interest either

under 28 U.S.C. § 1961 or the SPA.

                                   IV.    COSTS

     Pursuant to Federal Rule of Civil Procedure Rule 54(d)(1),

costs   other    than    attorneys’      fees    “should   be   allowed    to   the

prevailing party.” FED. R. CIV. P. 54(d)(1). A court awarding costs

asks first “whether the cost imposed on the losing party is

recoverable” and if so, “whether the amount assessed for that item

was reasonable.” Majeske v. City of Chicago, 218 F.3d 816, 824

(7th Cir. 2000). Recoverable costs include fees of the clerk and

marshal, fees for transcripts, witness fees and expenses, fees for

copies of papers necessarily obtained for use in the case, and

docket fees. See 28 U.S.C. § 1920. Although a district court has

discretion      when    awarding   costs,       the   “discretion   is    narrowly

confined because of the strong presumption created by Rule 54(d)(1)



                                      - 20 -
that the prevailing party will recover costs.” Graham v. AT&T

Mobility, LLC, 247 F. App’x 26, 31 (7th Cir. 2007).

     The Sellers seek costs in five categories: (1) $3,058.78 for

service of summons and subpoena; (2) $11,461.65 for printed or

electronically recorded transcripts; (3) $3,724.50 for copies of

materials necessarily obtained for use in this case; (4) $334.50

for rental of two conference rooms for depositions; and (5) $20 in

docket   fees   under   28   U.S.C.   § 1923.   The   $20   docket   fee   is

statutory, requires no supporting documentation, and is approved.

The Court will consider the remaining four categories in turn.

                               A.     Service

     The Sellers seek costs for service on 18 individuals and

entities. Sterling raises a variety of objections to costs of

service, including that the Sellers seek to recover excessive

rates. 28 U.S.C. § 1920(1) permits the Court to assess costs for

clerk and marshal fees, a category that includes costs associated

with the service of subpoenas. Williams v. Fico, No. 11 C 1105,

2015 WL 3759753, at *3 (N.D. Ill. June 15, 2015). The Sellers used

private process servers instead of the U.S. Marshals Service. The

Seventh Circuit has indicated that a prevailing party can recover

the costs of using a private process server if those costs do not

exceed what the U.S. Marshals Service would charge. Collins v.

Gorman, 96 F.3d 1057, 1060 (7th Cir. 1996). The Marshals’ current


                                    - 21 -
rate is $65 per hour for personal service of process, as well as

any   travel    costs   or   out-of-pocket     expenses.    See   28    C.F.R.

§ 0.114(a)(3). The invoices that Sellers submitted do not indicate

how long service took, or the miles traveled. As such, the Court

cannot calculate the hourly cost or mileage breakdown. Therefore,

the Court will award only the $65 minimum charged by the U.S.

Marshal’s Service for each service attempt. Fees for unsuccessful

and repeated attempts at service are recoverable pursuant to 28

C.F.R. § 0.114(f). See Ayala v. Rosales, No. 13-CV-04425, 2016 WL

2659553, at *4 (N.D. Ill. May 9, 2016). Additionally, 28 U.S.C.

§ 1920(3) allows recovery of witness fees. The prevailing party

can recover the statutory amounts prescribed in 28 U.S.C. § 1821.

See Chicago Coll. of Osteopathic Med. v. George A. Fuller Co., 801

F.2d 908, 910 (7th Cir. 1986). 28 U.S.C. § 1821 currently limits

witness fees to $40 per day in addition to normal travel expenses.

Because   the   invoices     that   Sellers   submitted    to   not   indicate

witness’s travel expenses, the Court will award only the $40 daily

witness fee where Sellers seek witness fees in excess of $40.

      Sterling argues that the Sellers cannot recover for service

of Tango and Flores because the Sellers did not ultimately depose

those individuals. However, whether a cost is necessary must be

made in light of the facts known at the time of the deposition.

Dual-Temp of Illinois, Inc. v. Hench Control Corp., No. 09 CV



                                    - 22 -
00595, 2015 WL 3896928, at *3 (N.D. Ill. June 23, 2015). At the

time the Sellers issued subpoenas to Tango and Flores, the Sellers

reasonably    believed      their    depositions     would   be    necessary,   as

Sterling had listed both individuals as potential witnesses under

Rule    26.   Thus,   the     cost    of   serving    these       individuals   is

recoverable. Finally, Sterling correctly notes that the invoices

for service on Voss and Power Temp contain no indication of who

was served, and what case such service was connected to. (See

Sellers 000011, 000019, Ex. A to Bill of Costs, Dkt. No. 176.)

This documentation, along with the itemized bill that Sellers’

counsel submitted to its client, is insufficient. The Court will

not award costs of service on Voss and Power Temp.

       Accordingly,   the    Court    awards   $1,610    total      for   service,

broken down as follows:

       Briscoe: $65
       Molex: $65 + $65 + $40 ($170)
       Menkes: $65 + $40 ($105)
       WLRK: $65
       Leavenworth: $50
       Bavone: $65 + $40 ($105)
       Tango: $65 + $40 ($105)
       Flores: $65 + $65 ($130)
       Gamboa: $65
       Andriacchi: $65 + $65 + $65 + $65 ($260)
       Bavone: $65
       Hoque (Reassent): $65
       Reassent Minnesota: $35
       Wolf Retail: $65 + $65 + $65 ($195)
       Professional Personnel: $65
       Flexible Staffing: $65

                                      - 23 -
                                       B.    Transcripts

      28 U.S.C. § 1920(2) allows the prevailing party to recover

costs     for        “printed     or        electronically    recorded       transcripts

necessarily obtained for use in the case.” 28 U.S.C. § 1920(2).

Sterling objects to $4,206.45 of the $11,461.65 in transcript costs

that the Sellers seek. Sterling argues that the transcripts for

the depositions of Himel, Block, Andriacchi, Briscoe, Bavone,

Zalewski, and Sweet-Anglim are not recoverable costs because the

Sellers did not use any of these transcripts in their summary

judgment briefing. However, as the Seventh Circuit has explained,

the “determination of necessity under 28 U.S.C. § 1920… must be

made in light of the facts known at the time of the deposition,

without      regard      to     intervening       developments        that   render    the

deposition unneeded for further use.” Mother & Father v. Cassidy,

338 F.3d 704, 712 (7th Cir. 2003). The Sellers have explained the

necessity of obtaining transcripts as follows: the Sellers needed

a   record      of    Sterling’s        deposition     of    Block,    the   lead     named

defendant in this case; the Sellers cited to the Himel, Andriacchi,

Briscoe, and Bavone depositions in their response to Sterling’s

Statement of Facts; and Sterling listed Sweet-Anglim and Zalewski

as Rule 26 potential witnesses. These explanations are sufficient

to satisfy the Court that the transcripts were necessary in light

of the facts known to the Sellers at the time. Additionally, the

                                              - 24 -
Sellers seek per-page rates permitted under the local rules. (See

N.D.   Ill.   Local    Rule   54.1   (limiting      the   per-page   cost    for

deposition transcript originals at $3.65). Accordingly, the Court

awards $11,461.65 in transcript costs.

                                C.     Copies

       The $3,724.50 that Sellers seek for “costs of making copies

of any materials where the copies are necessarily obtained for use

in the case,” see 28 U.S.C. § 1920(4), represents two categories

of costs: (1) $162 in costs of the court reporter to scan and copy

exhibits   used   at   depositions,     and   (2)   $3,562.50   in   costs   of

converting electronically stored information (ESI) into a readable

format. The first category is unopposed, and the Court approves

it. As for the second, the Seventh Circuit has held that the costs

of “converting computer data into a readable format” in response

to the opposing party’s discovery request are recoverable under

§ 1920. Hecker v. Deere & Co., 556 F.3d 575, 591 (7th Cir. 2009).

The Seventh Circuit has not otherwise ruled on the extent to which

such costs can be taxed against a non-prevailing party under

section 1920. See In re Text Messaging Antitrust Litig., No. 08 C

7082, 2014 WL 4343286, at *2 (N.D. Ill. Sept. 2, 2014). However,

courts in this district have observed the following distinction:

       ESI discovery costs associated with the conversion of
       ESI into a readable format, such as scanning or otherwise
       converting a paper version to an electronic version or
       converting native files to TIFF (if agreed upon by the

                                     - 25 -
     parties to be the production format), are compensable
     under § 1920(4). But costs related to the gathering,
     preserving,    processing,    searching,    culling   and
     extracting of ESI simply do not amount to “making copies”
     and thus are non-taxable.

Massuda v. Panda Express, Inc., No. 12 CV 9683, 2014 WL 148723, at

*6 (N.D. Ill. Jan. 15, 2014) (collecting cases).

     Sterling     argues   that    the   Sellers     have     not    sufficiently

demonstrated that their e-discovery invoices reflect the cost of

converting     electronically     stored    information       into    a    readable

format.   To    support    this    argument,       Sterling    points       to    one

technically complex description and asserts that it does not

sufficiently     demonstrate      that   Sellers    incurred        this   cost     in

connection with conversion. (See Sellers 000050, Ex. C to Bill of

Costs (“Create complex field map direct load documents and images

to workspace; update DT index.”).) However, the Sellers cannot

reasonably be expected to require their ESI vendors to provide

invoices that perfectly track the language of § 1920(4). Moreover,

a prevailing party is not required to submit a bill of costs

containing a description “so detailed as to make it impossible

economically     to   recover”    copying    costs.    Northbrook          Excess    &

Surplus Ins. Co. v. Procter & Gamble Co., 924 F.2d 633, 643 (7th

Cir. 1991). Instead, the Sellers were required to provide “the

best breakdown obtainable from retained records.” Id. Sellers’

counsel reviewed the invoices of its ESI vendor and highlighted


                                    - 26 -
those costs associated with loading native images into a database

and converting them into a readable format. This is sufficient.

The Court awards $3,724.50 in copy costs.

                            D.    Conference Rooms

     Finally, Sterling objects to the $334.50 that the Sellers

seek for the rental of two conference rooms for two depositions.

The Seventh Circuit has held that district courts may exercise

their   discretion     in   awarding       costs    “incidental”     to    taking

depositions. Finchum v. Ford Motor Co., 57 F.3d 526, 534 (7th Cir.

1995) (upholding per diem costs and court reporter’s delivery

charges as incidental to depositions). Here, the Sellers have

provided invoices that show they rented the two conference rooms

for depositions in this case. (See Sellers 000029, 000033, Ex. B

to Bill of Costs.) The Sellers rented these conference rooms to

conduct depositions near the homes of witnesses who reside in

Carrol, Illinois and in Virginia—both locations that are quite far

from Sellers’ counsel’s office in Chicago. Compare Freeman v. Blue

Ridge Paper Prod., Inc., 624 F. App'x 934, 943 (6th Cir. 2015)

(unreported) (approving conference room rental costs when the

prevailing     party    “provided        an     adequate    explanation      that

sufficiently    connected        the   room     rental   cost   to   the   actual

depositions, rather than general business overhead—specifically,

the convenience to the witnesses and the reduction of otherwise


                                       - 27 -
taxable travel costs”), with Intercontinental Great Brands LLC v.

Kellogg N. Am. Co., No. 13 C 321, 2016 WL 316865, at *8 (N.D. Ill.

Jan.   26,   2016)   (holding    that   the   prevailing   party   did   not

sufficiently explain why it was reasonable and necessary to rent

conference rooms for deposition prep). Therefore, the Sellers’

request for $334.50 in conference room rental costs is granted.

                            V.    CONCLUSION

       For the reasons stated herein, the Court rules as follows:

       1.    The Sellers’ Motion for Pre- and Post-Judgment Interest

(Dkt. No. 177) is denied.

       2.    The Court approves the Seller’s Bill of Costs (Dkt.

No. 176) in part, for a total cost award of $17,150.65.

IT IS SO ORDERED.




                                         Harry D. Leinenweber, Judge
                                         United States District Court

Dated: 10/10/2019




                                  - 28 -
